DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4, 9, 12-13, 18, 21-22, and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “approximately” in claims 3-4, 9, 12-13, 18, 21-22, and 27 is a relative term which renders the claim indefinite. The term “approximately” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what amount of deviation from the claimed value would read on the claim. For example, would a 5% or a 10% deviation from the claimed value read on the claim and be considered “approximately” the claimed value?


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 7-10, 14, 16-19, 23, and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Harlamert (US 8193470 B1) in view of Kanzaki (US 20040025910 A1), Johnson (US 20120145696 A1), and KATO (JP 2005238030 A).
Regarding claim 1, Harlamert teaches a self-cleaning oven (Column 1 Lines 12-13), comprising: 
a controller (Column 4 Lines 51-57; control logic 100 which consists of software code resident on electronic circuitry) programmed to responsive to initiating a self-clean operation (Column 4 Line 66 – Column 5 Line 2; self-cleaning cycle is initiated by pressing a button), power heating elements in a cavity of the oven to increase temperature (Column 6 Lines 9-18; the control logic 100 activates heating elements 40 to increase the temperature to an appropriate level for the steam cleaning function);
This process can be seen in Figure 8-1 at steps 200 and 224.
responsive to the temperature sensor detecting the temperature to above a predefined start temperature (Column 6 Lines 3-9; temperature sensors 102 positioned in the interior cavity 22 of the oven 10 provides the temperature to the control logic), direct one or more nozzles to introduce water into the oven cavity to generate superheated steam until the heating plate falls below a predefined reboot temperature (Column 6 Lines 22-43; if the temperature is above a first predetermined threshold, the control logic directs water solenoid valve 62 to pulse cold water into the cooking cavity until the temperature reaches a second predetermined threshold); 
Column 5 Line 58 - Column 6 Line 2 teaches that the water discharged is vaporized by the heat and performs a steam cleaning function.
Since the oven is above or at first predetermined temperature of 300 degrees F (Column 6 Lines 22-43), a temperature which is above the boiling point of the water at 212 degrees F, and there exists a a 20 second delay between water pulses, the steam generated would be superheated steam, which is steam above the boiling point temperature. This is further supported by the fact that the steam does not condense back into water while it is cooling the oven, but instead is exhausted through an oven vent (Column 5 Line 67 – Column 6 Line 2).
Harlamert fails to teach:
heating element is a heating plate
responsive to the heating plate being heated to above a predefined start temperature for a predefined soak period of time
and repeat the power and water operations according to a predefined number of clean cycles specified by the self-clean operation.
Kanzaki teaches a cleaning mode for a heating chamber of an oven, wherein:
a controller (control part 83) programmed to responsive to initiating a self-clean operation (Paragraph 60; control part 83 enters cleaning mode after reviewing input), power a heating plate (evaporation dish 35 and evaporation dish heater 37) in a cavity of the oven (Figure 1; evaporation dish 35 is in a cavity of the oven) to increase temperature of the heating plate (Paragraph 68; evaporation dish is heated by the evaporation dish heater 37); 
Paragraph 45 further teaches that the heating element used to generate steam from water can be variety of heaters including a heating plate.
direct one or more nozzles to introduce water onto the heating plate to generate superheated steam (Paragraph 68; water is supplied from water tank 43 by a pump into the evaporation dish 35 to generate steam)
a temperature sensor detects the temperature of the evaporation dish 35 and is used for feedback control (Paragraph 52)
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Harlamert with Kanzaki and used a plate heater to generate steam from water. This method of heating an oven, and specifically heating water into steam for the purpose of cleaning an oven, is known in the art and would be used for its predictable and standardized results.
Harlamert as modified with Kanzaki fails to teach:
responsive to the heating plate being heated to above a predefined start temperature for a predefined soak period of time
and repeat the power and water operations according to a predefined number of clean cycles specified by the self-clean operation.
Johnson (US 20120145696 A1) teaches a system for cleaning the interior surface of an oven appliance, wherein:
the oven cavity is heated and maintained above a predefined start temperature for a predetermined soak period of time (Paragraph 24; oven 10 is turned on as to heat cavity 14 to a first predetermined temperature and maintain that temperature for a period of time)
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Harlamert with Johnson and have the oven cavity maintain a predefined start temperature for a predetermined period of time. This would have been done to break down water insoluble grease into components that are more water soluble (Johnson Paragraph 24).
Harlamert as modified with Johnson fails to teach:
and repeat the power and water operations according to a predefined number of clean cycles specified by the self-clean operation.
KATO (JP 2005238030 A) teaches a cleaning device for an oven, wherein:
the process of cleaning the oven is repeated and the number of cycles can be selected by a panel operation based on the degree of soiling (Paragraph 37)
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Harlamert with Kato and have the process of cleaning the oven be repeated and the number of cycles selectable. This would be done so that the user can adjust the amount of cleaning that is done based on the degree of soiling of the oven (Kato Paragraph 37).

Regarding claim 5, Harlamert as modified teaches the oven of claim 1.
Kato further teaches:
the predefined number of clean cycles is at least two cycles (Paragraph 37; the number of cycles can be set from 1 to 4 cycles).
It would have been obvious for the same motivation as claim 1.

Regarding claim 7, Harlamert as modified teaches the oven of claim 1.
Johnson further teaches:
the predefined start temperature is at least 420 degrees Celsius (Paragraph 24; temperatures of 800 degrees F, or approximately 426 degrees C, are maintained to break down water insoluble greases in the oven cavity),
It would have been obvious for the same motivation as claim 1.
Johnson does not explicitly teach:
and the predefined soak period of time is set to at least 30 minutes to allow food stain on the heating plate to be detached.
Johnson does teach that the precise temperature and duration for the heat oven to maintain that temperature depends on a variety of variables including the size of the oven, overall interval of time in which it is desired for the oven to complete the cleaning cycles, and the type of food residues present (Paragraph 24). Johnson also teaches that modern ovens have self-cleaning cycles of 3 to 5 hours (Paragraph 5). Thus, it would be obvious to one having ordinary skill in the art to modify Harlamert so that the predefined soak period of time is set to at least 30 minutes to allow food stain on the heating plate to be detached, as discovering an optimal value of a result effective variable involves only routine skill in the art as stated by MPEP 2144.05(II).


Regarding claim 8, Harlamert as modified teaches the oven of claim 1.
Harlamert as modified does not explicitly teach:
the predefined start temperature is at least 450 degrees Celsius 
Johnson teaches that the precise temperature and duration for the heat oven to maintain that temperature depends on a variety of variables including the size of the oven, overall interval of time in which it is desired for the oven to complete the cleaning cycles, and the type of food residues present (Paragraph 24). Johnson also teaches that modern ovens use temperatures higher than 800 degrees F. (Paragraph 5). Thus, it would be obvious to one having ordinary skill in the art to modify Harlamert so that the predefined start temperature is at least 450 degrees Celsius, as discovering an optimal value of a result effective variable involves only routine skill in the art as stated by MPEP 2144.05(II).
Harlamert as modified further does not explicitly teach:
the predefined soak period of time is set to at least 15 minutes to allow food stain on the heating plate to be detached.
Johnson teaches that the precise temperature and duration for the heat oven to maintain that temperature depends on a variety of variables including the size of the oven, overall interval of time in which it is desired for the oven to complete the cleaning cycles, and the type of food residues present (Paragraph 24). Johnson also teaches that modern ovens have self-cleaning cycles of 3 to 5 hours (Paragraph 5). Thus, it would be obvious to one having ordinary skill in the art to modify Harlamert so that the predefined soak period of time is set to at least 15 minutes to allow food stain on the heating plate to be detached, as discovering an optimal value of a result effective variable involves only routine skill in the art as stated by MPEP 2144.05(II).

Regarding claim 9, Harlamert as modified teaches the oven of claim 1, wherein:
the controller is further programmed to introduce the water onto the heating plate for a predefined period of spray time (Column 6 Lines 25-32; control logic operates the water solenoid valve to pulse water for one second on, twenty seconds off until the temperature has fallen below the predetermined threshold).
Harlamert fails to explicitly teach:
the controller is further programmed to introduce the water onto the heating plate for a predefined period of spray time, the period of spray time being approximately 5-10 seconds. 
It is known in the art that the delivery of water is affected by variances in water pressure and volume as evidenced by Paragraph 19 of Valentine (US 20090178576 A1). It is further known in the art that the length of time that water is supplied inversely related to the flow volume as evidenced by Paragraph 85 of Helm (US 20140299159 A1).  It is further known in the art that the amount of water that should be added to an oven for cleaning depends on the size of the oven and the amount of steam needed to clean the interior surface as evidenced by Johnson (US 20120145696 A1). Thus, it would be obvious to one having ordinary skill in the art to modify Harlamert so that the period of spray time being approximately 5-10 seconds, as discovering an optimal value of a result effective variable involves only routine skill in the art as stated by MPEP 2144.05(II).

Regarding claim 10, Harlamert teaches a self-cleaning oven (Column 1 Lines 12-13), comprising: 
an oven cavity (Figure 6; interior cavity 22); 
heating elements configured to heat the oven cavity (Column 3 Lines 18-22; heating elements 40 deliver heat to the interior cavity of the oven); 
a fresh water supply (Figure 6; water supply 58);
one or more nozzles (Figure 6; first nozzle 64); 
a water solenoid valve 62, which when open, water is delivered through a length of tubing to a first nozzle and into the interior cavity 22 of the oven 10 (Column 3 Lines 56-65)
a controller (Column 4 Lines 51-57; control logic 100 which consists of software code resident on electronic circuitry) programmed to responsive to initiating a self-clean operation (Column 4 Line 66 – Column 5 Line 2; self-cleaning cycle is initiated by pressing a button), power heating elements in a cavity of the oven to increase temperature (Column 6 Lines 9-18; the control logic 100 activates heating elements 40 to increase the temperature to an appropriate level for the steam cleaning function);
This process can be seen in Figure 8-1 at steps 200 and 224.
responsive to the temperature sensor detecting the temperature to above a predefined start temperature (Column 6 Lines 3-9; temperature sensors 102 positioned in the interior cavity 22 of the oven 10 provides the temperature to the control logic),
direct one or more nozzles to introduce water into the oven cavity for a predefined period of spray time to generate superheated steam until the heating plate falls below a predefined reboot temperature (Column 6 Lines 22-43; if the temperature is above a first predetermined threshold, the control logic operates the water solenoid valve to pulse water for one second on, twenty seconds off into the cooking cavity until the temperature reaches a second predetermined threshold); 
Column 5 Line 58 - Column 6 Line 2 teaches that the water discharged is vaporized by the heat and performs a steam cleaning function.
Since the oven is above or at first predetermined temperature of 300 degrees F (Column 6 Lines 22-43), a temperature which is above the boiling point of the water at 212 degrees F, and there exists a 20 second delay between water pulses, the steam generated would be superheated steam, which is steam above the boiling point temperature. This is further supported by the fact that the steam does not condense back into water while it is cooling the oven, but instead is exhausted through an oven vent (Column 5 Line 67 – Column 6 Line 2).
	Fails to teach:
a tank configured to maintain water; 
a pump configured to receive water from the tank and project water into the heating element; 
heating element is a heating plate
responsive to the heating plate being heated to above a predefined start temperature for a predefined soak period of time
direct the pump to introduce water onto the heating plate 
and repeat the power and water operations according to a predefined number of clean cycles specified by the self-clean operation.
Kanzaki teaches a cleaning mode for a heating chamber of an oven, comprising:
a tank configured to maintain water (Figure 5 Paragraph 46; water tank 43 is used to hold water and supply water to the steam generating part); 
a pump configured to receive water from the tank and project water into the heating element (Figure 6 Paragraph 47; pump 55 is used for discharging water from the water tank 43 into the evaporating dish 35 of the steam generating part 15); 
a controller (control part 83) programmed to responsive to initiating a self-clean operation (Paragraph 60; control part 83 enters cleaning mode after reviewing input), power a heating plate (evaporation dish 35 and evaporation dish heater 37) in a cavity of the oven (Figure 1; evaporation dish 35 is in a cavity of the oven) to increase temperature of the heating plate (Paragraph 68; evaporation dish is heated by the evaporation dish heater 37); 
Paragraph 45 further teaches that the heating element used to generate steam from water can be variety of heaters including a heating plate.
direct the pump to introduce water onto the heating plate (Figure 6 Paragraph 47; pump 55 is used for discharging water from the water tank 43 into the evaporating dish 35 of the steam generating part 15)
a temperature sensor detects the temperature of the evaporation dish 35 and is used for feedback control (Paragraph 52)
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Harlamert with Kanzaki and used a plate heater to generate steam from water. This method of heating an oven, and specifically heating water into steam for the purpose of cleaning an oven, is known in the art and would be used for its predictable and standardized results.
It would have further been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Harlamert with Kanzaki and used a water tank to store water and a pump to deliver water to the heating plate. This method storing and delivering water for the purpose of creating steam used to clean the interior of an oven from said water is known in the art and would be used for its predictable and standardized results.
Harlamert as modified with Kanzaki fails to teach:
responsive to the heating plate being heated to above a predefined start temperature for a predefined soak period of time
and repeat the power and water operations according to a predefined number of clean cycles specified by the self-clean operation.
Johnson (US 20120145696 A1) teaches a system for cleaning the interior surface of an oven appliance, wherein:
the oven cavity is heated and maintained above a predefined start temperature for a predetermined soak period of time (Paragraph 24; oven 10 is turned on as to heat cavity 14 to a first predetermined temperature and maintain that temperature for a period of time)
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Harlamert with Johnson and have the oven cavity maintain a predefined start temperature for a predetermined period of time. This would have been done to break down water insoluble grease into components that are more water soluble (Johnson Paragraph 24).
Harlamert as modified with Johnson fails to teach:
and repeat the power and water operations according to a predefined number of clean cycles specified by the self-clean operation.
KATO (JP 2005238030 A) teaches a cleaning device for an oven, wherein:
the process of cleaning the oven is repeated and the number of cycles can be selected by a panel operation based on the degree of soiling (Paragraph 37)
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Harlamert with Kato and have the process of cleaning the oven be repeated and the number of cycles selectable. This would be done so that the user can adjust the amount of cleaning that is done based on the degree of soiling of the oven (Kato Paragraph 37).

Regarding claim 14, Harlamert as modified teaches the oven of claim 10.
Kato further teaches:
the predefined number of clean cycles is at least two cycles (Paragraph 37; the number of cycles can be set from 1 to 4 cycles).
It would have been obvious for the same motivation as claim 10.

Regarding claim 16, Harlamert as modified teaches the oven of claim 10.
Johnson further teaches:
the predefined start temperature is at least 420 degrees Celsius (Paragraph 24; temperatures of 800 degrees F, or approximately 426 degrees C, are maintained to break down water insoluble greases in the oven cavity),
It would be obvious for the same motivation as claim 10.
Johnson does not explicitly teach:
and the predefined soak period of time is set to at least 30 minutes to allow food stain on the heating plate to be detached.
Johnson does teach that the precise temperature and duration for the heat oven to maintain that temperature depends on a variety of variables including the size of the oven, overall interval of time in which it is desired for the oven to complete the cleaning cycles, and the type of food residues present (Paragraph 24). Johnson also teaches that modern ovens have self-cleaning cycles of 3 to 5 hours (Paragraph 5). Thus, it would be obvious to one having ordinary skill in the art to modify Harlamert so that the predefined soak period of time is set to at least 30 minutes to allow food stain on the heating plate to be detached, as discovering an optimal value of a result effective variable involves only routine skill in the art as stated by MPEP 2144.05(II).

Regarding claim 17, Harlamert as modified teaches the oven of claim 10.
Harlamert as modified does not explicitly teach:
the predefined start temperature is at least 450 degrees Celsius 
Johnson teaches that the precise temperature and duration for the heat oven to maintain that temperature depends on a variety of variables including the size of the oven, overall interval of time in which it is desired for the oven to complete the cleaning cycles, and the type of food residues present (Paragraph 24). Johnson also teaches that modern ovens use temperatures higher than 800 degrees F. (Paragraph 5). Thus, it would be obvious to one having ordinary skill in the art to modify Harlamert so that the predefined start temperature is at least 450 degrees Celsius, as discovering an optimal value of a result effective variable involves only routine skill in the art as stated by MPEP 2144.05(II).
Harlamert as modified further does not explicitly teach:
the predefined soak period of time is set to at least 15 minutes to allow food stain on the heating plate to be detached.
Johnson teaches that the precise temperature and duration for the heat oven to maintain that temperature depends on a variety of variables including the size of the oven, overall interval of time in which it is desired for the oven to complete the cleaning cycles, and the type of food residues present (Paragraph 24). Johnson also teaches that modern ovens have self-cleaning cycles of 3 to 5 hours (Paragraph 5). Thus, it would be obvious to one having ordinary skill in the art to modify Harlamert so that the predefined soak period of time is set to at least 15 minutes to allow food stain on the heating plate to be detached, as discovering an optimal value of a result effective variable involves only routine skill in the art as stated by MPEP 2144.05(II).

Regarding claim 18, Harlamert as modified teaches the oven of claim 10. 
Harlamert fails to explicitly teach:
the predefined period of spray time is approximately 5-10 seconds.
It is known in the art that the delivery of water is affected by variances in water pressure and volume as evidenced by Paragraph 19 of Valentine (US 20090178576 A1). It is further known in the art that the length of time that water is supplied inversely related to the flow volume as evidenced by Paragraph 85 of Helm (US 20140299159 A1).  It is further known in the art that the amount of water that should be added to an oven for cleaning depends on the size of the oven and the amount of steam needed to clean the interior surface as evidenced by Johnson (US 20120145696 A1). Thus, it would be obvious to one having ordinary skill in the art to modify Harlamert so that the period of spray time being approximately 5-10 seconds, as discovering an optimal value of a result effective variable involves only routine skill in the art as stated by MPEP 2144.05(II).

Regarding claim 19, Harlamert teaches a method for self-cleaning an oven (Column 1 Lines 12-13), comprising: 
responsive to initiating a self-clean operation (Column 4 Line 66 – Column 5 Line 2; self-cleaning cycle is initiated by pressing a button), powering heating elements in a cavity of the oven to increase temperature (Column 6 Lines 9-18; the control logic 100 activates heating elements 40 to increase the temperature to an appropriate level for the steam cleaning function); 
This process can be seen in Figure 8-1 at steps 200 and 224.
responsive to the temperature sensor detecting the temperature to above a predefined start temperature (Column 6 Lines 3-9; temperature sensors 102 positioned in the interior cavity 22 of the oven 10 provides the temperature to the control logic), directing one or more nozzles to introduce water into the oven cavity for predefined period of spray time to generate superheated steam until the heating plate falls below a predefined reboot temperature (Column 6 Lines 22-43; if the temperature is above a first predetermined threshold, the control logic directs water solenoid valve 62 to pulse cold water into the cooking cavity until the temperature reaches a second predetermined threshold); 
Column 5 Line 58 - Column 6 Line 2 teaches that the water discharged is vaporized by the heat and performs a steam cleaning function.
Since the oven is above or at first predetermined temperature of 300 degrees F (Column 6 Lines 22-43), a temperature which is above the boiling point of the water at 212 degrees F, and there exists a 20 second delay between water pulses, the steam generated would be superheated steam, which is steam above the boiling point temperature. This is further supported by the fact that the steam does not condense back into water while it is cooling the oven, but instead is exhausted through an oven vent (Column 5 Line 67 – Column 6 Line 2).
Harlamert fails to teach:
heating element is a heating plate
responsive to the heating plate being heated to above a predefined start temperature for a predefined soak period of time
and repeating the power and water operations according to a predefined number of clean cycles specified by the self-clean operation.
Kanzaki teaches a cleaning mode for a heating chamber of an oven, wherein:
a controller (control part 83) programmed to responsive to initiating a self-clean operation (Paragraph 60; control part 83 enters cleaning mode after reviewing input), power a heating plate (evaporation dish 35 and evaporation dish heater 37) in a cavity of the oven (Figure 1; evaporation dish 35 is in a cavity of the oven) to increase temperature of the heating plate (Paragraph 68; evaporation dish is heated by the evaporation dish heater 37); 
Paragraph 45 further teaches that the heating element used to generate steam from water can be variety of heaters including a heating plate.
direct one or more nozzles to introduce water onto the heating plate to generate superheated steam (Paragraph 68; water is supplied from water tank 43 by a pump into the evaporation dish 35 to generate steam)
a temperature sensor detects the temperature of the evaporation dish 35 and is used for feedback control (Paragraph 52)
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Harlamert with Kanzaki and used a plate heater to generate steam from water. This method of heating an oven, and specifically water into steam for the purpose of cleaning an oven, is known in the art and would be used for its predictable and standardized results.
Harlamert as modified with Kanzaki fails to teach:
responsive to the heating plate being heated to above a predefined start temperature for a predefined soak period of time
and repeating the power and water operations according to a predefined number of clean cycles specified by the self-clean operation.
Johnson (US 20120145696 A1) teaches a system for cleaning the interior surface of an oven appliance, wherein:
the oven cavity is heated and maintained above a predefined start temperature for a predetermined soak period of time (Paragraph 24; oven 10 is turned on as to heat cavity 14 to a first predetermined temperature and maintain that temperature for a period of time)
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Harlamert with Johnson and have the oven cavity maintain a predefined start temperature for a predetermined period of time. This would have been done to break down water insoluble grease into components that are more water soluble (Johnson Paragraph 24).
Harlamert as modified with Johnson fails to teach:
and repeating the power and water operations according to a predefined number of clean cycles specified by the self-clean operation.
KATO (JP 2005238030 A) teaches a cleaning device for an oven, wherein:
the process of cleaning the oven is repeated and the number of cycles can be selected by a panel operation based on the degree of soiling (Paragraph 37)
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Harlamert with Kato and have the process of cleaning the oven be repeated and the number of cycles selectable. This would be done so that the user can adjust the amount of cleaning that is done based on the degree of soiling of the oven (Kato Paragraph 37).

Regarding claim 23, Harlamert as modified teaches the method of claim 19.
Kato further teaches:
the predefined number of clean cycles is at least two cycles (Paragraph 37; the number of cycles can be set from 1 to 4 cycles).
It would have been obvious for the same motivation as claim 19.

Regarding claim 25, Harlamert as modified teaches the method of claim 19, wherein 
Johnson further teaches:
the predefined start temperature is at least 420 degrees Celsius (Paragraph 24; temperatures of 800 degrees F, or approximately 426 degrees C, are maintained to break down water insoluble greases in the oven cavity),
It would have been obvious for the same motivation as claim 19.
Johnson does not explicitly teach:
and the predefined soak period of time is set to at least 30 minutes to allow food stain on the heating plate to be detached.
Johnson does teach that the precise temperature and duration for the heat oven to maintain that temperature depends on a variety of variables including the size of the oven, overall interval of time in which it is desired for the oven to complete the cleaning cycles, and the type of food residues present (Paragraph 24). Johnson also teaches that modern ovens have self-cleaning cycles of 3 to 5 hours (Paragraph 5). Thus, it would be obvious to one having ordinary skill in the art to modify Harlamert so that the predefined soak period of time is set to at least 30 minutes to allow food stain on the heating plate to be detached, as discovering an optimal value of a result effective variable involves only routine skill in the art as stated by MPEP 2144.05(II).


Regarding claim 26, Harlamert as modified teaches the method of claim 19. 
Harlamert as modified does not explicitly teach:
the predefined start temperature is at least 450 degrees Celsius 
Johnson teaches that the precise temperature and duration for the heat oven to maintain that temperature depends on a variety of variables including the size of the oven, overall interval of time in which it is desired for the oven to complete the cleaning cycles, and the type of food residues present (Paragraph 24). Johnson also teaches that modern ovens use temperatures higher than 800 degrees F. (Paragraph 5). Thus, it would be obvious to one having ordinary skill in the art to modify Harlamert so that the predefined start temperature is at least 450 degrees Celsius, as discovering an optimal value of a result effective variable involves only routine skill in the art as stated by MPEP 2144.05(II).
Harlamert as modified further does not explicitly teach:
the predefined soak period of time is set to at least 15 minutes to allow food stain on the heating plate to be detached.
Johnson teaches that the precise temperature and duration for the heat oven to maintain that temperature depends on a variety of variables including the size of the oven, overall interval of time in which it is desired for the oven to complete the cleaning cycles, and the type of food residues present (Paragraph 24). Johnson also teaches that modern ovens have self-cleaning cycles of 3 to 5 hours (Paragraph 5). Thus, it would be obvious to one having ordinary skill in the art to modify Harlamert so that the predefined soak period of time is set to at least 15 minutes to allow food stain on the heating plate to be detached, as discovering an optimal value of a result effective variable involves only routine skill in the art as stated by MPEP 2144.05(II).

Regarding claim 27, Harlamert as modified teaches the method of claim 19.
Harlamert as modified fails to teach: 
the predefined period of spray time is approximately 5-10 seconds.
It is known in the art that the delivery of water is affected by variances in water pressure and volume as evidenced by Paragraph 19 of Valentine (US 20090178576 A1). It is further known in the art that the length of time that water is supplied inversely related to the flow volume as evidenced by Paragraph 85 of Helm (US 20140299159 A1).  It is further known in the art that the amount of water that should be added to an oven for cleaning depends on the size of the oven and the amount of steam needed to clean the interior surface as evidenced by Johnson (US 20120145696 A1). Thus, it would be obvious to one having ordinary skill in the art to modify Harlamert so that the period of spray time being approximately 5-10 seconds, as discovering an optimal value of a result effective variable involves only routine skill in the art as stated by MPEP 2144.05(II).


Claim 2-4, 11-13, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Harlamert (US 8193470 B1) in view of Kanzaki (US 20040025910 A1), Johnson (US 20120145696 A1), and KATO (JP 2005238030 A) and in further view of Faraldi (US 20170082295 A1).
Regarding claim 2, Harlamert as modified teaches the oven of claim 1, wherein:
the controller (control logic 100) is further programmed to: 
send a signal to lock a door to the cavity responsive to initiating the self-clean operation (Column 5 Lines 39-51; the door is locked in response to the self-cleaning cycle being initiated); 
and send a second signal to unlock the door at the conclusion of the self-cleaning operation (Column 8 Lines 56-53; the door is unlocked at the end of the cleaning operation);
Harlamert as modified fails to teach:
and send a second signal to unlock the door to the cavity responsive to the conclusion of the predefined number of clean cycles and temperature of the heating plate falling below a predefined safety temperature.
Faraldi teaches a method for cleaning a cavity of an oven, comprising:
send a signal to lock a door to the cavity responsive to initiating the self-clean operation (Paragraph 48-49; method comprises a door locking step wherein the door is locked during the step of applying steam); 
and send a second signal to unlock the door to the cavity responsive to the conclusion of the predefined number of clean cycles and temperature of the heating plate falling below a predefined safety temperature (Paragraph 139; the door lock is opened when the temperature is about 35 degrees Celsius and the second cycle is completed).
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Harlamert with Faraldi and lock the door during the cleaning operation until a certain number of predetermined cycles and the temperature passes a certain safety threshold. This would have been done to protect the user from injury and to prevent hot steam from escaping during the cleaning process.

Regarding claim 3, Harlamert as modified teaches the oven of claim 2.
Faraldi further teaches:
 	the predefined safety temperature is approximately 50 degrees Celsius (Paragraph 139; the door lock is opened when the temperature reaches T.sub.work2 being about 35 degrees Celsius).
	Paragraph 115 further teaches that the T.sub.work2 is around 60 degrees Celsius and allowing user action. Thus, the safety temperature of 50 degrees Celsius lies within the range between 35 degrees Celsius and 60 degrees Celsius that T.sub.work2 bridges.
It would have been obvious for the same motivation as claim 2.

	Regarding claim 4, Harlamert as modified teaches the oven of claim 1.
	Johnson further teaches:
	predefined start temperature is at least 420 degrees Celsius (Paragraph 24; temperatures of 800 degrees F, or approximately 426 degrees C, are maintained to break down water insoluble greases in the oven cavity), 
	It would have been obvious for the same motivation as claim 1.
Faraldi teaches a steam oven cleaning method, wherein:
responsive to the temperature sensor (Paragraph 52) detecting the temperature being heated to above a predefined start temperature for a predefined soak period of time (Paragraph 40-41; the oven cavity is incubated for a predetermined incubation period of time at an activation temperature wherein the activation temperature is generated by heating elements), 
generate superheated steam until the heating plate falls below a predefined reboot temperature (Paragraph 42; steam generated by the steam generation device is applied to the oven cavity until the oven cavity reaches temperature T1); 
and repeat the power and water operations according to a predefined number of clean cycles specified by the self-clean operation (Paragraph 44-46; steam cleaning further comprises an additional cycle of applying steam to the oven cavity until the oven cavity reaches temperature T3).
and the predefined reboot temperature is approximately 200-300 degrees Celsius (Paragraph 77; temperature T1 has a temperature higher than 90 degrees). 
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Harlamert with Faraldi and have the control part use oven cleaning method as taught by Faraldi. This would be done as the method improves upon the basic steam soaking method known in the art by integrating the action of a mild detergent in the automatic cycle (Faraldi Paragraph 26).

Regarding claim 11, Harlamert as modified teaches the oven of claim 10, further comprising 
a door to the oven cavity, the door being movable between an open position in which the oven cavity is accessible and a closed position in which the oven cavity is sealed (Column 2 Line 63 – Column 3 Line 1; oven includes a door movable between an open and closed position for allowing access to an interior cavity of the oven and which creates a watertight seal when the door is closed), 
the controller (control logic 100) is further programmed to: 
send a signal to lock a door to the cavity responsive to initiating the self-clean operation (Column 5 Lines 39-51; the door is locked in response to the self-cleaning cycle being initiated); 
and send a second signal to unlock the door at the conclusion of the self-cleaning operation (Column 8 Lines 56-53; the door is unlocked at the end of the cleaning operation);
Harlamert as modified fails to teach:
and send a second signal to unlock the door to the cavity responsive to the conclusion of the predefined number of clean cycles and temperature of the heating plate falling below a predefined safety temperature.
Faraldi teaches a method for cleaning a cavity of an oven, comprising:
send a signal to lock a door to the cavity responsive to initiating the self-clean operation (Paragraph 48-49; method comprises a door locking step wherein the door is locked during the step of applying steam); 
and send a second signal to unlock the door to the cavity responsive to the conclusion of the predefined number of clean cycles and temperature of the heating plate falling below a predefined safety temperature (Paragraph 139; the door lock is opened when the temperature is about 35 degrees Celsius and the second cycle is completed).
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Harlamert with Faraldi and lock the door during the cleaning operation until a certain number of predetermined cycles and the temperature passes a certain safety threshold. This would have been done to protect the user from injury and to prevent hot steam from escaping during the cleaning process.

Regarding claim 12, Harlamert as modified teaches the oven of claim 11.
Faraldi further teaches:
 	the predefined safety temperature is approximately 50 degrees Celsius (Paragraph 139; the door lock is opened when the temperature reaches T.sub.work2 being about 35 degrees Celsius).
	Paragraph 115 further teaches that the T.sub.work2 is around 60 degrees Celsius and allowing user action. Thus, the safety temperature of 50 degrees Celsius lies within the range between 35 degrees Celsius and 60 degrees Celsius that T.sub.work2 bridges.
It would have been obvious for the same motivation as claim 11.

Regarding claim 13, Harlamert as modified teaches the oven of claim 10.
Johnson further teaches:
predefined start temperature is at least 420 degrees Celsius (Paragraph 24; temperatures of 800 degrees F, or approximately 426 degrees C, are maintained to break down water insoluble greases in the oven cavity), 
	It would have been obvious for the same motivation as claim 10.
Faraldi teaches a steam oven cleaning method, wherein:
responsive to the temperature sensor (Paragraph 52) detecting the temperature being heated to above a predefined start temperature for a predefined soak period of time (Paragraph 40-41; the oven cavity is incubated for a predetermined incubation period of time at an activation temperature wherein the activation temperature is generated by heating elements), 
generate superheated steam until the heating plate falls below a predefined reboot temperature (Paragraph 42; steam generated by the steam generation device is applied to the oven cavity until the oven cavity reaches temperature T1); 
and repeat the power and water operations according to a predefined number of clean cycles specified by the self-clean operation (Paragraph 44-46; steam cleaning further comprises an additional cycle of applying steam to the oven cavity until the oven cavity reaches temperature T3).
and the predefined reboot temperature is approximately 200-300 degrees Celsius (Paragraph 77; temperature T1 has a temperature higher than 90 degrees). 
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Harlamert with Faraldi and have the control part use oven cleaning method as taught by Faraldi. This would be done as the method improves upon the basic steam soaking method known in the art by integrating the action of a mild detergent in the automatic cycle (Faraldi Paragraph 26).

Regarding claim 20, Harlamert as modified teaches the method of claim 19, further comprising: 
locking a door to the cavity responsive to initiating the self-clean operation (Column 5 Lines 39-51; the door is locked in response to the self-cleaning cycle being initiated); 
and unlocking the door to the cavity at the conclusion of the self-cleaning operation (Column 8 Lines 56-53; the door is unlocked at the end of the cleaning operation)
Harlamert as modified fails to teach:
and unlocking the door to the cavity responsive to the conclusion of the predefined number of clean cycles and temperature of the heating plate falling below a predefined safety temperature.
Faraldi teaches a method for cleaning a cavity of an oven, comprising:
locking a door to the cavity responsive to initiating the self-clean operation (Paragraph 48-49; method comprises a door locking step wherein the door is locked during the step of applying steam)
and unlocking the door to the cavity responsive to the conclusion of the predefined number of clean cycles and temperature of the heating plate falling below a predefined safety temperature (Paragraph 139; the door lock is opened when the temperature is about 35 degrees Celsius and the second cycle is completed).
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Harlamert with Faraldi and lock the door during the cleaning operation until a certain number of predetermined cycles and the temperature passes a certain safety threshold. This would have been done to protect the user from injury and to prevent hot steam from escaping during the cleaning process.

Regarding claim 21, Harlamert as modified teaches the method of claim 20, wherein 
Faraldi further teaches:
 	the predefined safety temperature is approximately 50 degrees Celsius (Paragraph 139; the door lock is opened when the temperature reaches T.sub.work2 being about 35 degrees Celsius).
	Paragraph 115 further teaches that the T.sub.work2 is around 60 degrees Celsius and allowing user action. Thus, the safety temperature of 50 degrees Celsius lies within the range between 35 degrees Celsius and 60 degrees Celsius that T.sub.work2 bridges.
It would have been obvious for the same motivation as claim 20.

Regarding claim 22, Harlamert as modified teaches of claim 19, wherein 
Johnson further teaches:
	predefined start temperature is at least 420 degrees Celsius (Paragraph 24; temperatures of 800 degrees F, or approximately 426 degrees C, are maintained to break down water insoluble greases in the oven cavity), 
	It would have been obvious for the same motivation as claim 19.
Faraldi teaches a steam oven cleaning method, wherein:
responsive to the temperature sensor (Paragraph 52) detecting the temperature being heated to above a predefined start temperature for a predefined soak period of time (Paragraph 40-41; the oven cavity is incubated for a predetermined incubation period of time at an activation temperature wherein the activation temperature is generated by heating elements), 
generate superheated steam until the heating plate falls below a predefined reboot temperature (Paragraph 42; steam generated by the steam generation device is applied to the oven cavity until the oven cavity reaches temperature T1); 
and repeat the power and water operations according to a predefined number of clean cycles specified by the self-clean operation (Paragraph 44-46; steam cleaning further comprises an additional cycle of applying steam to the oven cavity until the oven cavity reaches temperature T3).
and the predefined reboot temperature is approximately 200-300 degrees Celsius (Paragraph 77; temperature T1 has a temperature higher than 90 degrees). 
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Harlamert with Faraldi and have the control part use oven cleaning method as taught by Faraldi. This would be done as the method improves upon the basic steam soaking method known in the art by integrating the action of a mild detergent in the automatic cycle (Faraldi Paragraph 26).


Claims 6, 15, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Harlamert (US 8193470 B1) in view of Kanzaki (US 20040025910 A1), Johnson (US 20120145696 A1), and KATO (JP 2005238030 A) and in further view of MENNECHEZ (EP 2048912 A1).
Regarding claim 6, Harlamert as modified teaches the oven of claim 1, 
Kanzaki further teaches:
the heating plate is located proximate to a bottom wall of the cavity (Figure 9; the evaporating dish 35 and evaporating dish heater 37 are located next to the bottom wall of heater chamber 11) 
It would have been obvious for the same motivation as claim 1.
Harlamert as modified fails to teach:
the heating plate is composed of a temperature-resistant material with a layer of resistive coating applied to a side of the heating plate.
MENNECHEZ (EP 2048912 A1) teaches a resistive heating plate as a heater for an oven, wherein:
the heating plate is composed of a temperature-resistant material with a layer of resistive coating applied to a side of the heating plate (Paragraph 37; thermally resistant glass sheet coated on one face with a resistive layer 8).
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Harlamert with Mannechez and have the oven use the heating plate as taught by Mannechez. This would be done to allow for easy cleaning of the plate, comply with electrical safety standards, and eliminate the problem of cleaning conventional resistors (Mannechez Paragraph 48).

Regarding claim 15, Harlamert as modified teaches the oven of claim 10.
Kanzaki further teaches:
the heating plate is located proximate to a bottom wall of the cavity (Figure 9; the evaporating dish 35 and evaporating dish heater 37 are located next to the bottom wall of heater chamber 11) 
It would have been obvious for the same motivation as claim 10.
Harlamert as modified fails to teach:
the heating plate is composed of a temperature-resistant material with a layer of resistive coating applied to a side of the heating plate.
MENNECHEZ (EP 2048912 A1) teaches a resistive heating plate as a heater for an oven, wherein:
the heating plate is composed of a temperature-resistant material with a layer of resistive coating applied to a side of the heating plate (Paragraph 37; thermally resistant glass sheet coated on one face with a resistive layer 8).
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Harlamert with Mannechez and have the oven use the heating plate as taught by Mannechez. This would be done to allow for easy cleaning of the plate, comply with electrical safety standards, and eliminate the problem of cleaning conventional resistors (Mannechez Paragraph 48).

Regarding claim 24, Harlamert as modified teaches the method of claim 19, wherein 
Kanzaki further teaches:
the heating plate is located proximate to a bottom wall of the cavity (Figure 9; the evaporating dish 35 and evaporating dish heater 37 are located next to the bottom wall of heater chamber 11) 
It would have been obvious for the same motivation as claim 19.
Harlamert as modified fails to teach:
the heating plate is composed of a temperature-resistant material with a layer of resistive coating applied to a side of the heating plate.
MENNECHEZ (EP 2048912 A1) teaches a resistive heating plate as a heater for an oven, wherein:
the heating plate is composed of a temperature-resistant material with a layer of resistive coating applied to a side of the heating plate (Paragraph 37; thermally resistant glass sheet coated on one face with a resistive layer 8).
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Harlamert with Mannechez and have the oven use the heating plate as taught by Mannechez. This would be done to allow for easy cleaning of the plate, comply with electrical safety standards, and eliminate the problem of cleaning conventional resistors (Mannechez Paragraph 48).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANKLIN JEFFERSON WANG whose telephone number is (571)272-7782. The examiner can normally be reached M-Th 7:30AM-5:30PM (E.S.T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/F.J.W./Examiner, Art Unit 3761      

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761